Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed on 01/03/2022 have been fully considered and are made of record.
	a. Claims 1, 14, 17-18 and 22 have been amended.
	b. Claims 15-16 have been cancelled.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Coe (Reg. No. 67,382) on 01/18/2022.

The application has been amended as follows: 
Claim 22. (Currently Amended) An electrically confined ballistic device, comprising:
a heterostructure including:
a first semiconductor layer,
a second semiconductor layer on the first semiconductor layer, and
a two-dimensional electrode gas (2DEG) layer between the first and second semiconductor layers;
an input electrode electrically coupled to the 2DEG layer;
an output electrode electrically coupled to the 2DEG layer, the output electrode being spaced apart from the input electrode along a first direction;
at least one confinement electrode on the heterostructure, the at least one confinement electrode, in use, generates first space charge regions, which at least partially define a boundary of the ballistic device in a conduction channel within the 2DEG layer between the input electrode and the output electrode, in response to a first voltage; and
first and second control electrodes, separate and different from the at least one confinement electrode, extending into the heterostructure from a surface of the heterostructure,  the first and second control electrodes having upper surfaces that are inclined with respect to the surface of the heterostructure, the 
Claim 24. (Cancelled)
Claim 25. (Cancelled) 
Claim 26. (Cancelled)

Reason for Allowance
4.	Claims 1-14 and 17-23 are allowed.

a)	 Applicant amended independent claims 1, 14, 17 and 22 and overcome rejection. Applicant’s arguments filed on 01/03/2022 have been fully considered and are persuasive. Therefore, rejection sent on Office Action on 09/02/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 14, 17 and 22: 
As to claims 1-13 the present invention is direct to an electrically confined ballistic device, comprising: Independent claim 1 identifies the uniquely distinct features of “in response to a first voltage, the boundary defining an input opening adjacent the input electrode and an output opening adjacent the output electrode, wherein the input electrode and the output electrode are aligned with one another along a first axis that extends directly between the input opening and the output opening”.
As to claim 14 the present invention is direct to a device comprising: Independent claim 14 identifies the uniquely distinct features of “a confinement voltage supply circuit electrically coupled to the confinement electrode, the confinement voltage supply circuit, in use, generates the confinement voltage, the confinement voltage supply circuit including: a test ballistic device, the test ballistic device including: first and second electrodes on the heterostructure; and a reference electrode on the heterostructure and positioned between the first and second electrodes; a current mirror including a current sensor and a current generator, the current sensor electrically coupled to the second electrode of the test ballistic device; an integrator having a first input coupled to the current generator, a second input coupled to an electrical ground, and an output; a gain stage electrically coupled between the output of the integrator and the confinement electrode of the test ballistic device; and a reset switch electrically coupled between the first input and the output of the integrator, wherein the confinement voltage supply circuit generates the confinement voltage based on a current between the first and second electrodes of the test ballistic device in response to a fixed voltage applied to the first electrode”.
As to claims 17-21 the present invention is direct to an integrated circuit, comprising: Independent claim 17 identifies the uniquely distinct features of “an electrode layer on the heterostructure, the electrode layer including a plurality of confinement electrodes configured to define ballistic boundaries within the 2DEG layer for a plurality of ballistic devices in response to application of a confinement voltage; and a semiconductor chip separate from the ballistic chip and physically and electrically coupled to the ballistic chip, the semiconductor chip configured to control a configuration of the plurality of ballistic devices in the ballistic chip”.
As to claims 22-23 the present invention is direct to an electrically confined ballistic device, comprising: Independent claim 22 identifies the uniquely distinct features of “first and second control electrodes, separate and different from the at least one confinement electrode, extending into the heterostructure from a surface of the heterostructure,  the first and second control electrodes having upper surfaces that are inclined with respect to the surface of the heterostructure, the first and second control electrodes being spaced apart from one another along a second direction that is transverse to the first direction”.
The closest prior art, Ogawa et al. (Patent NO. JUS 5,485,018 A1), Shouji et al. (Pub No. US 2021/0233740 A1) teaches System and Method for Ballistic Device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
/ALVARO E FORTICH/Primary Examiner, Art Unit 2867